Citation Nr: 0028077	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  93-72 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability (degenerative joint disease, cervical spine, 
status post cervical diskectomy), above 40 percent for the 
period between March 1, 1993 and November 17, 1999, and above 
20 percent from February 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from January 1973 to May 
1974 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  An issue previously in appellate 
status, the propriety of a rating reduction for the cervical 
spine disability, from 10 percent to zero percent disabling 
effective from March 1, 1993, is no longer in dispute as a 
result of the RO's rating decision of December 1998.  
However, as the appellant continues to disagree with the 
ratings presently assigned for this disability, as noted on 
the title page, and as he has perfected an appeal regarding 
the denial of increased compensation for this disability (see 
Form 9 Substantive Appeal dated in May 1999), further 
appellate review by the Board is indicated.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The appellant did not have greater than "severe" 
intervertebral disc disease of the cervical spine for the 
period between March 1993 and November 1999, and it is not 
presently shown by the evidence that he has greater than 
"moderate" intervertebral disc disease (as shown by sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief).

2.  The evidence does not reflect that the appellant's 
cervical spine disability is exceptional or unusual so as to 
require referral for extraschedular consideration by 
designated authority.



CONCLUSIONS OF LAW

1.  The appellant's cervical spine disability is no more than 
40 percent disabling for the period between March 1, 1993 and 
November 17, 1999, or more than 20 percent disabling from 
February 1, 2000, pursuant to the schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).

2.  Referral under the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based on the appellant's contentions and pleadings 
of record regarding the increased severity of his cervical 
spine disability.  See Jones v. Brown, 7 Vet. App. 134 
(1994); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Factual Background

The relevant evidence in this case includes the appellant's 
service medical records, VA outpatient reports dated in 1991-
93, private medical records dated in 1993-99, and the reports 
of VA compensation examinations conducted in August 1992, 
August 1998, and March 2000.  The Board also reviewed the 
appellant's pleadings and contentions of record.

The service medical records indicated that the appellant 
injured his neck in January 1991 when he tripped and fell 
into a hole landing head first; x-rays were negative, but an 
April 1991 treatment report noted his complaint of a "jammed 
neck" and disclosed a diagnosis of probable mild disc 
herniation, left cervical spine, C6-7.


The appellant was awarded service connection for the cervical 
spine disability by rating decision in July 1991, at which 
time a 10 percent rating was assigned under Diagnostic Code 
5290 (limitation of motion, cervical spine) for "cervical 
strain with bilateral shoulder and arm pain."  The RO based 
this award on review of the service medical records and the 
report of a VA "general medical" examination conducted in 
June 1991.  Clinical findings on this examination were 
significant for limitation of motion of the cervical spine in 
posterior and anterior flexion due to some pain as well as 
some paraspinous spasm and bilateral trapezial tenderness.  
X-rays of the cervical spine taken at the time of this 
examination disclosed good vertebral alignment and "no 
convincing abnormalities identified."  Based on these 
findings, the examiner's diagnostic impressions were 
"cervical strain with suggestion of a cervical radiculopathy 
on the right" and "bilateral shoulder arm pain secondary to 
a cervical radicular-type pain."  The appellant filed a 
notice of disagreement in response to the assignment of the 
original 10 percent rating, but he did not perfect an appeal 
following issuance of a statement of the case in September 
1991.

The matter now before the Board arose from the appellant's 
appeal of a proposed rating reduction action initiated by the 
RO in September 1992.   The RO's proposed rating reduction 
(from 10 percent to zero percent) was based on the report of 
a VA "neck" examination conducted in August 1992.  On that 
examination, the appellant complained of intermittent flare-
ups of neck pain since his original January 1991 injury, for 
which he took a combination of Motrin and Flexeril on 
occasion and received intermittent traction under the care of 
his orthopedic physician, and the examiner noted the results 
of a September 1991 MRI (magnetic imaging resonance) test 
which revealed a mild disc bulge at C5-6, but with no root 
compression and no frank herniation.  The examiner also noted 
that based on the MRI results, a "distortion" was seen at 
the C7-T1 level involving both the vertebra and the disk 
space, although the distortion was not defined further except 
to the extent that it was suspected to be a congenital 
abnormality.  The report of the September 1991 MRI was not 
associated with the file notwithstanding the RO's and the 
Board's efforts to obtain it, but nevertheless, the Board 
finds credible the examiner's recitations of the 


results of this test reported on the August 1992 neck 
examination in view of the quality and detail provided.

Clinically, the results of the appellant's physical 
examination in August 1992 were unremarkable for evidence of 
disability:  other than some tension in his neck muscles, he 
was alert and oriented and appeared comfortable and in no 
distress, his disc spaces were sharp on funduscopic 
examination, his cranial nerves were intact, his motor exam 
revealed no atrophy or fasciculations including the intrinsic 
hand muscles, he had no drift of the upper extremities and 
his strength was 5/5 in all muscle groups, his sensory exam 
revealed normal pinprick, touch, proprioception and 
vibration, cerebellar testing showed normal ability to move 
his finger to his nose and to his heel-knee-shin, his gait 
was unremarkable and he could heel and toe walk without 
difficulty, his reflexes were 2/2 in the upper extremities, 
and mechanical testing showed full range of motion of the 
neck.  Based on these findings, the examiner's assessment was 
"[c]ervical strain related to neck injury, no evidence of 
root compression or spinal cord injury on exam or based on 
MRI findings."

As noted above in the INTRODUCTION, the rating reduction 
issue was rendered moot by the RO's rating decision of 
December 1998, which restored the original 10 percent rating 
effective from the date of reduction, March 1, 1993.  
However, the appellant perfected an appeal as to the denial 
of increased compensation above the rating levels assigned 
for his cervical spine disability, specifically, the 40 
percent rating awarded for the period between March 1, 1993 
and November 17, 1999, and the present 20 percent rating 
awarded from February 1, 2000 (assigned following a period of 
total disability (100 percent) for convalescence under the 
provisions of 38 C.F.R. § 4.30 (Paragraph 30) as a result of 
his November 1999 diskectomy surgery - from November 18, 1999 
to January 31, 2000).

Evidence received during the pending of the aforementioned 
appeal included VA and private treatment records dated in 
1991-93, the hospital reports detailing his 


November 1999 diskectomy surgery and the reports of VA 
compensation examinations conducted in August 1998 and March 
2000.

The VA/private treatment records included the report of an 
April 1993 EMG/NCV (electromyogram/nerve conduction velocity) 
study which was interpreted as showing bilateral carpal 
tunnel syndrome and evidence of ulnar neuropathy at the right 
wrist, but no definite electrophysiological evidence of a 
cervical radiculopathy.  However, the report also noted that 
fasciculation potentials in the muscles of the first dorsal 
interosseous possibly correlated to a C8 radiculopathy, but 
would need clinical correlation.  A prior EMG/NCV study 
conducted in March 1992 at a VA medical facility also showed 
findings compatible with a right C8 radiculopathy.  A report 
detailing an examination by a Dr. R. Cem Cezayirli, M.D., in 
May 1993 disclosed a normal neurological examination and 
fairly good range of motion in the appellant's neck.  Based 
on these findings, the assessment was suspected cervical 
spondylosis, and Dr. Cezayirli noted that the appellant would 
probably need surgery in the future because his condition was 
progressive in nature.  The VA/private treatment records also 
included the report of an October 1993 MRI which was 
interpreted as showing a right lateral recess disc herniation 
as well as a prominent spur at C5-6 causing encroachment of 
the neuroforamina on the right side with a probable small 
uncinate spur on the left.

Pursuant to a remand issued by the Board in October 1997, the 
appellant was examined on VA "spine" and "neurological" 
compensation examinations in August 1998.  On the "spine" 
examination, the appellant complained of cervical pain, 
weakness, stiffness, fatigability and lack of endurance plus 
tingling in the arms, and he also stated that he experienced 
flare-ups of pain with too much activity, relieved by rest 
(estimated as 10 percent additional functional impairment).  
For treatment, he stated that he took Relafen, Lortab and 
used a heating pad.  He also stated that he used a brace on 
occasion.  However, he stated that his disability did not 
interfere with his work as a utility man for United States 
Steel Corporation.  Parts of the spine examination report 
were not capable of interpretation, but the examiner's 
responses to questions did not disclose evidence of 
disablement.  The examination 


report did set forth in detail range of motion testing of the 
cervical spine:  Forward flexion was to 44 degrees; backward 
extension was to 50 degrees and flexion was to 51 degrees on 
the right and to 33 degrees on the left.  Based on these 
finding together with the results of x-rays taken at the time 
of the examination, the examiner diagnosed, "[d]egenerative 
joint disease of the cervical spine with loss of function due 
to pain."

The diagnosis established as a result of the VA neurological 
examination in August 1998 was, "[l]eft cervical 
radiculopathy, clinically primarily in a C6 distribution."  
This diagnosis was based on the examiner's physical 
examination as well as review of pertinent medical reports 
such as the April 1993 EMG and October 1993 MRI test results.  
Clinically, the physical examination findings were 
unremarkable with the exception of mildly patchy decreased 
pinprick in the left upper extremity with normal temperature 
discrimination throughout.

As noted above, the appellant underwent a C5-6 diskectomy in 
November 1999 with decompression of the spinal cord and 
neuroforamen and with removal of a herniated disc on the left 
at C5-6.  The hospital report reflects that he had a new 
onset of neck pain with severe pain with numbness in the left 
arm, shoulder and hand, causing him to have no grip in the 
left hand.  An MRI showed a C5-6 disk with bony spurring.  
The operative report reflects that the appellant tolerated 
the procedure well and left the operating room in a 
satisfactory condition.

Following termination of his Paragraph 30 benefits, the 
appellant was re-examined on VA "spine" and "neurological" 
compensation examinations in March 2000.  The appellant 
reported good results from his November 1999 surgery, but 
stated that wearing a Kelvar helmet the previous weekend 
caused his neck to hurt and he experienced a little numbness.  
He again complained of pain, stiffness, fatigability and lack 
of endurance, but he denied any associated weakness.  His 
treatment plan consisted of Flexeril, every night, and 
Lortab, 7.5mg about three times a week.  The appellant also 
complained of flare-ups with looking up too long or with 
wearing the Kelvar helmet.  He did not, however, report using 
a crutch, brace or cane.  His 


employment situation was unchanged since the prior 
examination.  As with the August 1998 examination, some of 
the examiner's answers are not readily interpretable, but it 
is evident from his responses that only disabling effects of 
the cervical spine disability were set forth in the report.  
Specifically, the examiner noted that there was slight 
evidence of painful motion, but no spasm, weakness or 
tenderness, and there was no evidence of postural 
abnormalities.  In addition, the examiner specifically noted 
that the musculature of the neck was "good."  Range of 
motion testing disclosed that the appellant had 42 degrees of 
motion on forward flexion, 41 degrees on backward extension, 
and flexion of 20 degrees on the right and 32 degrees on the 
left.  Based on these findings, the examiner diagnosed, 
"[p]ost cervical diskectomy degenerative joint disease with 
loss of function due to pain."

The report of the VA neurological examination conducted in 
March 2000 also noted the appellant's accounts of improvement 
since the November 1999 surgery, specifically, in his levels 
of pain, numbness and strength, although he continued to 
experience some tingling in the left arm.  As with the prior 
examination, clinical findings on the physical examination 
were unremarkable except for some decreased sensations in the 
left dorsal aspect of the hand and the ulnar aspect of the 
forearm.  Based on these findings, which also included the 
examiner's review of the medical records in his file, he was 
diagnosed with "[h]istory of ruptured cervical disk, C5-6, 
status post anterior cervical diskectomy."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1999); see 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, in analyzing the evidence, the Board may not base a 
decision on its own unsubstantiated medical conclusions but 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board must assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; however, if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the delineated schedular criteria, 
consider application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record) and VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998) 
(General Counsel extended consideration of sections 4.40 and 
4.45 under the DeLuca holding to disabilities rated under 
Diagnostic Code 5293).

The Board must therefore consider whether an increased 
schedular rating may be in order (1) pursuant to the relevant 
schedular criteria, i.e., notwithstanding the etiology or 
extent of his pain complaints, if the medical examination 
test results reflect findings which support a higher rating 
pursuant to the delineated schedular criteria; (2) pursuant 
to 38 C.F.R. § 4.40 on the basis of additional functional 
loss due specifically to complaints of pain on use or during 
flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 depends 
on whether the musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and where another diagnostic code based on limitation 
of motion is potentially applicable to the particular 
disability under consideration.  Id.  The General Counsel 
cautioned that the applicability of a separate or multiple 
rating for a musculoskeletal disability is subject to the 
limitations of 38 C.F.R. § 4.14, which prohibits "the 
evaluation of the same manifestation [of a disability] under 
different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2 (1999).  However, of primary 
concern in a claim for an increased evaluation is the present 
level of disability as determined by the schedular standards.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Francisco, 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that although a rating specialist was directed 
to review the recorded history of a disability in order to 
make an accurate evaluation, the regulations did not give 
past medical reports precedence over current findings.  Id. 
at 58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the medical evidence, in particular, the recent VA 
examinations conducted in 1998 and 2000.
According to the Schedule for Rating Disabilities, the 
appellant's service-connected cervical spine disability has 
been rated 40 percent disabling under Diagnostic Code 5293 for 
the period between March 1993 and November 1999, and, 
excluding the period he was receiving Paragraph 30 benefits, 
20 percent from February 2000.  The scheduler criteria under 
Diagnostic Code 5293 provide that a 10 percent evaluation will 
be assigned for "mild" recurring attacks of persistent 
symptoms of sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  Higher disability ratings of 20, 40 and 60 percent are 
applicable for, respectively, "moderate," "severe" and 
"pronounced," recurring attacks of the aforementioned 
symptoms of sciatic neuropathy (with the additional criteria 
of "little intermittent relief" needed to warrant the 40 and 
60 percent ratings).

Pursuant to Diagnostic Code 5290, a 20 percent evaluation is 
warranted for "moderate" limitation of motion of the 
cervical spine.  The maximum rating under this code, 30 
percent, is applicable for "severe" limitation of motion of 
the cervical spine.

Nevertheless, after having reviewed all of the relevant 
evidence, the Board is of the opinion that the appellant is 
appropriately rated for his cervical spine disability at the 
disability rating levels presently assigned.  His complaints 
of pain and limited functional capacity have been considered; 
however, the Board assigns the greater weight of probative 
value to the objective medical evidence, in particular, the 
VA examinations conducted in 1998 and 2000.  As detailed 
above, clinical findings on these examinations failed to show 
symptoms of significant disability of the cervical spine.  
When read together, these examinations reflect that the 
appellant has some mild to moderate symptoms of C5-6 nerve 
root compression (as demonstrated by the essentially normal 
results of the neurological clinical findings on the 1998 and 
2000 examinations) and essentially no greater than slight-to-
moderate limitation of motion of the neck in the flexion and 
lateral flexion range of motions.  There is no additional 
evidence of ongoing treatment for this disability past the 
November 1999 surgery, which, based on the clinical findings 
and the appellant's own accounts, significantly improved his 
condition, as manifested by decreased pain, numbness and 
improved strength in his neck.  Since the surgery in November 
1999, it is not shown that his condition has required further 
surgical intervention, and, as noted, above, there is no 
evidence of more recent outpatient treatment or other formal 
medical treatment for this disability since 1993.  With these 
findings for consideration, the Board finds that the criteria 
for "pronounced" sciatic impairment for the period between 
March 1993 and November 1999 is clearly not shown, nor is a 
severe or greater case of sciatic neuropathy shown by the 
objective evidence of record from February 2000 (when the 20 
percent rating was assigned).  As alluded to above, the 
recent medical evidence discloses only that the appellant has 
relatively chronic low grade neck pain/numbness of radicular 
origin, with no in/outpatient treatment for acute 
exacerbations of sciatic neuropathy since the November 1999 
surgery.

Moreover, higher ratings under other diagnostic criteria for 
the spine are clearly not in order as the evidence does not 
show that the cervical spine disability involves (or ever 
involved, for that matter) abnormal mobility requiring a neck 
brace (Code 5285); complete bony fixation (ankylosis) of the 
spine, either in a favorable or unfavorable angle (Code 
5286); or favorable or unfavorable ankylosis (Code 5287).  A 
rating under Code 5290 (limitation of motion) is not 
applicable in this case as it is not shown that he has 
overall severe limitation of motion of the cervical spine, 
such as to warrant the 30 percent rating under that code.

Accordingly, the Board concludes that the appellant's 
service-connected cervical spine disability is appropriately 
rated for the periods in question under Diagnostic Code 5293, 
as indicated by the findings noted on the 1998 and 2000 VA 
examinations.

The appellant's complaints of pain in his neck do not warrant 
an increased rating above the schedular levels now assigned 
under 38 C.F.R. §§ 4.40 and 4.45 because the medical evidence 
does not substantiate "additional" range-of-motion loss in 
the neck due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination 
beyond the 20 and 40 percent ratings in effect.  As noted 
above, the 1998 and 2000 VA examination reports reflect that 
he has flare-ups with pain causing a 10 percent overall 
functional loss, but the Board does not equate this finding 
with demonstrated increased disability under Part 4 of 38 
C.F.R.  On this point, it appears that most of his pain is 
sciatic in nature, for which he has been awarded ratings under 
Code 5293 for the periods in question.  However, the Board is 
not persuaded that he has "additional" range of motion loss 
on use or due to the other aforementioned causes such as to 
warrant entitlement beyond the 40 percent level assigned 
between March 1993 and November 1999 or beyond the presently 
assigned 20 percent level, especially in view of the fact that 
these ratings appear mostly based on his pain complaints given 
that the neurological findings on the 1998 and 2000 
examinations do not correspond to significant clinical 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Accordingly, the Board finds that the evidence does not 
support a finding of "additional functional loss" in the 
appellant's cervical spine that is evidently caused by his 
pain complaints or due to weakness or incoordination.

The Board also observes that the medical evidence on file is 
entirely bereft of any findings demonstrating that the 
appellant's cervical spine disability involves painful motion 
"with joint or periarticular pathology."  Hence, an 
increased or separate rating for this disability under section 
4.59 is not in order.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings for the appellant's cervical spine disability 
adequately reflect the level of impairment pursuant to the 
schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5293 is the most appropriate schedular criteria for the 
evaluation of the appellant's back disability.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Additionally, as with the analysis provided above regarding 
the applicability of 38 C.F.R. §§ 4.40 and 4.45, there is no 
evidence of any "additional disability" associated with x-
ray findings in the cervical spine which would require 
consideration of a separate rating pursuant to Diagnostic 
Code 5003.  As noted, there is no radiographic evidence of 
degenerative arthritis affecting the appellant's cervical 
spine.

The appellant's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings rendered on the 1998 and 2000 
VA examinations are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment in his back are specifically outweighed 
by the medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above that 
assigned for the periods in question, the doctrine is not for 
application. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned in this case for the 
appellant's cervical spine disability is not inadequate.  As 
the schedular criteria provide a basis to award increased 
compensation in this case for this disability, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalizations in the 
remote or recent past for his back disability.  In addition, 
there is no specific evidence showing "marked interference" 
in employment as a result of this disability beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating above 40 percent for the appellant's 
cervical spine disability for the period between March 1, 
1993 and November 17, 1999, is denied.

An increased rating above the presently assigned 20 percent 
rating (from February 1, 2000) for the cervical spine 
disability is denied.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 

